UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 16, 2012 CNK GLOBAL INC. (Exact name of registrant as specified in its charter) Florida 000-50196 52-2177342 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16 Okin Dong Cheongro Gu Seoul, South Korea (Address of principal executive offices) 8120-9406-8116 (Registrant’s telephone number, including area code) American Life Holding Company, Inc. (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On April 16, 2012, American Life Holding Company, Inc. (the “Company”) filed Articles of Amendment with the Florida Department of State to change its name to CNK Global Inc. In order for the name change to be recognized on the OTC Bulletin Board, the Financial Industry Regulatory Authority (“FINRA”) must process the name change.The Company is in the process of submitting the required documentation to FINRA, but will continue to trade under the name American Life Holding Company, Inc. and the symbol “ALFE” until such time as FINRA has declared the name change effective.Once the process has been completed, the Company will file a current report on Form 8-K to announce the effective date and its new trading symbol. Item 9.01 Financial Statements and Exhibits Exhibit Number Exhibit Description Articlesof Amendment filed with the Florida Department of State on April 16, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 3, 2012 CNK GLOBAL INC. By: /s/ Rakgu Kim Rakgu Kim Chief Financial Officer, Director
